731 So.2d 168 (1999)
Nakia THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2332.
District Court of Appeal of Florida, Fourth District.
May 5, 1999.
Richard L. Jorandby, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ettie Feistmann, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See York v. State, No. 98-1610, ___ So.2d ___, 1999 WL 235611 (Fla. 4th DCA Apr.21, 1999). As in York, we affirm the conviction and sentence without prejudice to appellant's raising the issue of consent to the attorney's admission of guilt as an issue in post-conviction proceedings where a full exploration of the trial attorney's tactical decision and his communication with his client can be considered.
AFFIRMED.
DELL, SHAHOOD and GROSS, JJ., concur.